Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION

                                         No. 04-21-00154-CV

                IN RE Glenn H. KOTHMANN, and GHK Enterprises L.P., Relators

                                         Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 2, 2021

DISMISSED

           Relators have filed a motion to dismiss their petition for writ of mandamus, which

complained of the trial court’s failure to set a hearing on a pending motion. The motion shows the

trial court held a hearing and ruled on the motion. We therefore grant the motion and dismiss the

petition for writ of mandamus as moot. See In re Gray, 578 S.W.3d 212, 213 (Tex. App.—Tyler

2019, no pet.).

                                                     PER CURIAM




This proceeding arises out of Cause No. 9268 pending in the County Court, Frio County, Texas, the Honorable
1

Arnulfo C. Luna presiding.